DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 16, 2020 is being considered by the examiner.
Drawings
The drawings were received on July 16, 2020.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, which is the closest prior art to the invention of the claims, does not anticipate nor render obvious the claim limitations, in combination with all the other claim limitations, “selectively etching a portion of the second strip to decrease the width of the second strip so that the width of the first strip is greater than the width of the second strip; filling cavity portions arranged on either side of the first and second strips with an insulator; depositing an insulating layer; and bonding, by molecular bonding, a layer of III-V material to the insulating layer” (claim 1); “the silicon strip being wider than the germanium or silicon-germanium strip; an insulator laterally adjacent the germanium or silicon-germanium strip and the silicon strip and having an upper surface that is flush with an upper surface of the silicon strip; an insulating layer overlying the insulator and the silicon strip; and a layer of III-V material overlying the insulating layer, the layer of III-V material formed as a third strip arranged facing the silicon strip and separated therefrom by a portion of the insulating layer” (claim 13); “the silicon strip being wider than the silicon-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takahashi et al. (US Patent 10,996,539) and Ogawa et al. (US Patent 10,921,517), each of which discloses similar electro-optic modulation structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290.  The examiner can normally be reached on 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John Bedtelyon/Primary Examiner, Art Unit 2874